MEMORANDUM **
Subamma Tara Naidu, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s order denying Naidu’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kumar v. Gonzales, 439 F.3d 520, 524 (9th Cir.2006), and deny the petition for review.
Naidu, an ethnic Indian and Hindu, testified that in 1983 unidentified native Fijians threw rocks at her house and stole three goats from her property. Naidu also testified that her children continued to experience mistreatment in Fiji after she arrived in the United States in 1986. Contrary to Naidu’s contention, the evidence does not compel the conclusion that the *7281983 incident was motivated, even in part, by a statutorily protected ground, or that she has an objectively reasonable fear of being persecuted in the future. See id. at 524-25.
Because Naidu failed to establish eligibility for asylum, she necessarily failed to meet the higher burden for withholding of removal. Id.
Naidu does not challenge the agency’s denial of relief under the CAT.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.